  Case: 2:20-cv-04999-JLG-KAJ Doc #: 1 Filed: 09/23/20 Page: 1 of 12 PAGEID #: 1




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION (Columbus)

 MELISSA SCHAAL                                   )        CASE NO.
 312 Mountain Creek Drive                         )
 Cool Ridge, WV 25825                             )        JUDGE:
                                                  )
                               Plaintiff,         )
                                                  )
                          v.                      )
                                                  )
 HOME BUYS, LLC                                   )
 4395 Clime Road                                  )
 Columbus, OH 43228                               )
                                                  )        COMPLAINT FOR DAMAGES
 Serve Also:                                      )        AND INJUNCTIVE RELIEF
                                                  )
          Home Buys, LLC                          )        JURY DEMAND ENDORSED
          c/o Philip Nicholas (Stat. Agent)       )        HEREIN
          4653 Trueman Blvd., Ste. 121            )
          Hilliard, OH 43026                      )
                                                  )
 -and-                                            )
                                                  )
 PATRICIA JENSEN                                  )
 c/o Home Buys, LLC                               )
 4395 Clime Road                                  )
 Columbus, OH 43228                               )
                                                  )
                               Defendants.        )
                                                  )

         Plaintiff MELISSA SCHAAL by and through undersigned counsel, as her Complaint

against the Defendants, states and avers the following:

                                              PARTIES

   1. Plaintiff Melissa Schaal is a resident of the city of Cool Ridge, Raleigh County, state of

         West Virginia.

   2. During the relevant times herein, Schaal was a resident of the state of Ohio.
Case: 2:20-cv-04999-JLG-KAJ Doc #: 1 Filed: 09/23/20 Page: 2 of 12 PAGEID #: 2




 3. Defendants HOME BUYS, LLC. (“HOME BUYS”) is an Ohio-incorporated company that

    conducts business throughout the state. The relevant location of the events and omissions

    of this Complaint took place was at 4395 Clime Road, Columbus, Ohio 43228.

 4. HOME BUYS is, and was at all times hereinafter mentioned, Schaal’s employer within the

    meaning of the Americans with Disability Act (“ADA”) 42 U.S.C. § 12101 and R.C. §

    4112.01(A)(2).

 5. Upon information and belief, Defendant Patricia Jensen is a resident of the state of Ohio.

 6. Defendant Jensen is and/or was an employee of HOME BUYS.

 7. Defendant Jensen did, and at all times hereinafter mentioned, acted directly or indirectly in

    the interest of HOME BUYS and/or within the scope of her employment at HOME BUYS.

 8. At all relevant times referenced herein, Defendant Jensen supervised and/or controlled

    Schaal’s employment at HOME BUYS.

 9. At all times referenced herein, Defendant Jensen was Schaal’s employer within the

    meaning of R.C. 4112.01(A)(2).

                               JURISDICTION & VENUE

 10. This court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 in that Schaal is

    alleging federal law claims under the ADA.

 11. This Court has supplemental jurisdiction over Schaal’s state law claims pursuant to 28

    U.S.C. § 1367, as Schaal’s state law claims are so closely related to her federal law claims

    that they form part of the same case or controversy under Article III of the United States

    Constitution.

 12. Venue is proper in this Court pursuant to 28 U.S.C. § 1391.




                                              .2
Case: 2:20-cv-04999-JLG-KAJ Doc #: 1 Filed: 09/23/20 Page: 3 of 12 PAGEID #: 3




 13. Within 300 days of the conduct alleged below, Schaal filed a Charge of Discrimination

    with the Equal Employment Opportunity Commission (“EEOC”, Charge No. 532-2019-

    00161) against HOME BUYS (“EEOC Charge”).

 14. On or about July 15, 2020 the EEOC issued and mailed a Dismissal and Notice of Rights

    letter to Schaal regarding the EEOC Charge.

 15. Schaal received the Dismissal and Notice of Rights from the EEOC in accordance with 42

    U.S.C. § 2000e-5(f)(1), which has been attached hereto as Plaintiff's Exhibit 1.

 16. Schaal has filed this Complaint on or before the 90-day deadline set forth in the Dismissal

    and Notice of Rights.

 17. Schaal has properly exhausted all administrative remedies pursuant to 29 C.F.R. §

    1614.407(b).

                                               FACTS

 18. Schaal is a former employee of HOME BUYS.

 19. At all times noted herein, Schaal was qualified for her position with HOME BUYS.

 20. At all times noted herein, Schaal could fully perform the essential functions of her job, with

    or without a reasonable accommodation.

 21. Schaal worked for the HOME BUYS in Cline, Ohio as an Assistant Store Manager from

    December 2016 until Schaal was forced to resign on January 31, 2018.

 22. Schaal has a brain aneurysm, placing her in a protected class for her disability.

 23. Brain aneurysms are disabilities under the ADA.

 24. Brain aneurysms can rupture, causing irreparable brain damage and harm up to and

    including death.




                                               .3
Case: 2:20-cv-04999-JLG-KAJ Doc #: 1 Filed: 09/23/20 Page: 4 of 12 PAGEID #: 4




 25. In or around December 2017, Schaal got news from her medical provider that her aneurysm

    had grown. As a result, her medical provider gave her a note stating she was not to lift more

    than ten pounds, and shortly after reduced the weight requirement to five pounds.

 26. Schaal used the note to request reasonable work accommodations at HOME BUYS.

 27. Through her doctor’s note, Defendants had notice of Schaal’s disabilities. Alternatively,

    Defendants perceived Schaal as disabled.

 28. Defendants refused to engage in the interactive process of finding a reasonable

    accommodation for Schaal despite received her doctor’s note. Schaal’s work restrictions

    were never followed by Defendants.

 29. In or around the time Defendants were given notice of Schaal’s disabilities, Jensen began

    making work more difficult for Schaal in the following ways, among others: refusing to

    schedule Schaal with other employees who could move furniture heavier that five pounds,

    requiring Schaal move furniture heavier than five pounds by herself, and purposefully

    leaving Schaal alone in a busy store knowing that Schaal could not move furniture by

    herself.

 30. On or about December 16, 2017, Schaal called Tom Sumner (supervisor) to report Jensen’s

    intentional targeting and discrimination. This was a protected complaint of discrimination.

 31. On or about December 16, 2017, Jensen called Schaal saying that Schaal should never call

    Sumner, and that Schaal had “thrown [her] under the bus.”

 32. In or around January 2018, Schaal began to notice extreme neck pain and headaches after

    moving furniture and got nervous that she was agitating the brain aneurysm.

 33. On or around January 31, 2018, Jensen had Schaal come to the back of the store to move a

    stack of mattresses.



                                             .4
Case: 2:20-cv-04999-JLG-KAJ Doc #: 1 Filed: 09/23/20 Page: 5 of 12 PAGEID #: 5




 34. When Schaal requested the assistance of a male employee, Jensen told her that she had to

    complete the task by herself.

 35. At this point, the headaches had become so excruciating that Schaal could not focus.

 36. For her safety, Schaal was forced to resign, as any reasonable person would be forced to

    do in her situation.

 37. Schaal’s resignation was a constructive termination.

 38. As a direct and proximate result of Defendants’ acts and omissions, Schaal has suffered

    and will continue to suffer damages.

COUNT I: DISABILITY DISCRIMINATION IN VIOLATION OF R.C. § 4112, et seq.

 39. Schaal restates each and every prior paragraph of this Complaint, as if it were fully

    restated herein.

 40. Schaal is in a protected class for his disabilities (described supra).

 41. Defendants had notice of Schaal’s disabilities. Alternatively, Defendants perceived Schaal

    as disabled.

 42. During her employment with HOME BUYS, Schaal was subjected to offensive and

    harassing conduct based on disability from her superiors, coworkers, and customers.

 43. Defendants knew or should have known of the harassing conduct against Schaal.

 44. Defendants condoned, tolerated and ratified this harassing conduct.

 45. This harassing conduct was severe and/or pervasive.

 46. This harassing conduct was offensive to Schaal.

 47. This harassing conduct would also be offensive to any reasonable person.

 48. This harassing conduct interfered with Schaal’s ability to perform her job duties.

 49. This harassment was based on Schaal’s disability.



                                               .5
Case: 2:20-cv-04999-JLG-KAJ Doc #: 1 Filed: 09/23/20 Page: 6 of 12 PAGEID #: 6




 50. This harassing conduct was so severe and pervasive that it materially altered the conditions

    of Schaal’s employment.

 51. Schaal, with no other reasonable choice, was then forced to resign her employment.

 52. Any reasonable person in Schaal’s place would also have no choice but to resign due to the

    conduct.

 53. Schaal’s resignation was a constructive termination, an adverse employment action.

 54. Defendants violated R.C. § 4112 et seq. by constructively terminating Schaal because of

    her disability.

 55. Defendants violated R.C. § 4112.02 and R.C. § 4112.99 by treating Schaal differently from

    other similarly situated employees outside her protected class.

 56. Defendants violated R.C. § 4112.02 and R.C. § 4112.99 by applying their employment

    policies in a disparate manner based on Schaal’s disability.

 57. Defendants violated R.C. § 4112.02 and R.C. § 4112.99 by applying their disciplinary

    policies in a disparate manner based on Schaal’s disability.

 58. R.C. § 4112 et seq. provides that it is an unlawful discriminatory practice for an employer

    to discriminate against an employee on the basis of the employee’s disabilities.

 59. Defendants were unwilling to accommodate Schaal’s disability, and intentionally targeted

    and discriminated against her because she needed an accommodation.

 60. Defendants violated R.C. § 4112 et seq. by refusing to accommodate Schaal’s disability.

 61. As a direct and proximate result of Defendants’ acts and omissions, Schaal has suffered

    and will continue to suffer damages.




                                              .6
Case: 2:20-cv-04999-JLG-KAJ Doc #: 1 Filed: 09/23/20 Page: 7 of 12 PAGEID #: 7




   COUNT II: DISABILITY DISCRIMINATION IN VIOLATION OF THE ADA
                      (Defendant HOME BUYS Only)

 62. Schaal restates each and every prior paragraph of this Complaint, as if it were fully restated

    herein.

 63. Schaal is in a protected class for her disabilities (discussed supra).

 64. Defendant had notice of Schaal’s disabilities. Alternatively, Defendant perceived Schaal

    as disabled.

 65. The ADA provides that it is an unlawful discriminatory practice for an employer to

    discriminate against an employee on the basis of the employee’s disability.

 66. During her employment with HOME BUYS, Schaal was subjected to offensive and

    harassing conduct based on disability from her superiors, coworkers, and customers.

 67. Defendants knew or should have known of the harassing conduct against Schaal.

 68. Defendants condoned, tolerated and ratified this harassing conduct.

 69. This harassing conduct was severe and/or pervasive.

 70. This harassing conduct was offensive to Schaal.

 71. This harassing conduct would also be offensive to any reasonable person.

 72. This harassing conduct interfered with Schaal’s ability to perform her job duties.

 73. This harassment was based on Schaal’s disability.

 74. This harassing conduct was so severe and pervasive that it materially altered the conditions

    of Schaal’s employment.

 75. Schaal, with no other reasonable choice, was then forced to resign her employment.

 76. Any reasonable person in Schaal’s place would also have no choice but to resign due to the

    conduct.

 77. Schaal’s resignation was a constructive termination, an adverse employment action..


                                               .7
Case: 2:20-cv-04999-JLG-KAJ Doc #: 1 Filed: 09/23/20 Page: 8 of 12 PAGEID #: 8




 78. Defendants violated the ADA by constructively terminating Schaal because of her

    disability.

 79. Defendants violated the ADA by treating Schaal differently from other similarly situated

    employees outside her protected class.

 80. Defendants violated the ADA by applying its employment policies in a disparate manner

    based on Schaal’s disability.

 81. Defendants violated the ADA by applying its disciplinary policies in a disparate manner

    based on Schaal’s disability.

 82. HOME BUYS was unwilling to accommodate Schaal’s disability, and intentionally

    targeted and discriminated against her because she needed an accommodation.

 83. As a direct and proximate result of Defendant’s failure to accommodate Schaal’s disability,

    Schaal has suffered and will continue to suffer damages.

                         COUNT III: FAILURE TO ACCOMMODATE

 84. Schaal restates each and every prior paragraph of this complaint, as if it were fully restated

    herein.

 85. Schaal informed Defendants of her disabling condition. Alternatively, Defendants

    perceived Schaal as disabled.

 86. Schaal requested accommodations from Defendants to assist with her disabilities.

 87. Schaal’s requested accommodations were reasonable.

 88. There was an available accommodation that would have been effective and would have not

    posed an undue hardship to Defendants.

 89. Defendants failed to engage in the interactive process of determining whether Schaal

    needed an accommodation.



                                               .8
Case: 2:20-cv-04999-JLG-KAJ Doc #: 1 Filed: 09/23/20 Page: 9 of 12 PAGEID #: 9




 90. Defendants failed to provide an accommodation.

 91. Defendants violated R.C. §4112.02 and/or the ADA by failing to engage Schaal in the

    interactive process.

 92. Defendants violated R.C. §4112.02 and/or the ADA by failing to provide Schaal a

    reasonable accommodation.

 93. As a direct and proximate result of Defendants’ conduct, Schaal suffered and will continue

    to suffer damages, including economic, emotional distress and physical sickness damages.


                               COUNT IV: RETALIATION

 94. Schaal restates each and every prior paragraph of this complaint, as if it were fully restated

    herein.

 95. As a result of the Defendants’ discriminatory conduct described above, Schaal complained

    of the non-accommodation, intentional targeting, and discrimination she was experiencing

    to Tom Sumner.

 96. Subsequent to Schaal’s complaints to Sumner about the non-accommodation, intentional

    targeting, and discrimination Defendants took adverse employment actions against Schaal,

    including, but not limited to, verbal beratement and increased efforts to intentionally target

    and discriminate against her and constructively terminating her employment.

 97. Defendants’ actions were retaliatory in nature based on Schaal’s opposition to the unlawful

    discriminatory conduct.

 98. Pursuant to R.C. § 4112 et seq. and the ADA, it is an unlawful discriminatory practice to

    discriminate in any manner against any other person because that person has opposed any

    unlawful discriminatory practice.




                                               .9
Case: 2:20-cv-04999-JLG-KAJ Doc #: 1 Filed: 09/23/20 Page: 10 of 12 PAGEID #: 10




  99. As a direct and proximate result of Defendants’ retaliatory discrimination against Schaal,

     she has suffered and will continue to suffer damages.

                                  DEMAND FOR RELIEF

  WHEREFORE, Schaal demands from Defendants the following:

     a) Issue a permanent injunction:

            i.   Requiring Defendants to abolish discrimination, harassment, and retaliation;

           ii.   Requiring allocation of significant funding and trained staff to implement all

                 changes within two years;

          iii.   Requiring removal or demotion of all supervisors who have engaged in

                 discrimination, harassment, or retaliation, and failed to meet their legal

                 responsibility to promptly investigate complaints and/or take effective action to

                 stop and deter prohibited personnel practices against employees;

          iv.    Creating a process for the prompt investigation of discrimination, harassment,

                 or retaliation complaints; and

           v.    Requiring mandatory and effective training for all employees and supervisors

                 on discrimination, harassment, and retaliation issues, investigations, and

                 appropriate corrective actions;

     b) Issue an order requiring Defendants to expunge his personnel file of all negative

         documentation;

     c) An award against each Defendants for compensatory and monetary damages to

         compensate Schaal for physical injury, physical sickness, lost wages, emotional

         distress, and other consequential damages, in an amount in excess of $25,000 per claim

         to be proven at trial;



                                              .10
Case: 2:20-cv-04999-JLG-KAJ Doc #: 1 Filed: 09/23/20 Page: 11 of 12 PAGEID #: 11




     d) An award of punitive damages against each Defendants in an amount in excess of

        $25,000;

     e) An award of reasonable attorneys’ fees and non-taxable costs for Schaal’s claims as

        allowable under law;

     f) An award of the taxable costs of this action; and

     g) An award of such other relief as this Court may deem necessary and proper.




                                                  Respectfully submitted,


                                                  __/s/ Matthew Bruce____
                                                  Matthew G. Bruce (0083769)
                                                         Trial Attorney
                                                  Evan R. McFarland (0096953)
                                                  THE SPITZ LAW FIRM
                                                  11260 Chester Road, Suite 825
                                                  Cincinnati, Ohio 45246
                                                  Phone: (216) 291-0244 x173
                                                  Fax: (216) 291-5744
                                                  Email: Matthew.Bruce@SpitzLawFirm.com
                                                  Email: Evan.McFarland@SpitzLawFirm.com

                                                  Attorneys for Plaintiff Melissa Schaal




                                            .11
 Case: 2:20-cv-04999-JLG-KAJ Doc #: 1 Filed: 09/23/20 Page: 12 of 12 PAGEID #: 12




                                      JURY DEMAND

Plaintiff Melissa Schaal demands a trial by jury by the maximum number of jurors permitted.


                                                   __/s/ Matthew Bruce ____
                                                   Matthew G. Bruce (0083769)




                                             .12
